Sneed, J.,
delivered the opinion of the court.
The demurrer to the plea in abatement ought to have been sustained. The plea does not aver that the presentment was found on the information of one of the jurors. The offense is one which may be presented under the inquisitorial powers of the grand jury, Code 5087a [Shannon’s Code, sec. 7046, sub-section 18], and the presentment may have been found on the testimony of a witness sent before the grand jury. There being twelve jurors free from exception, we must hold the presentment good. Reverse the judgment and remand the cause for further proceedings in the court below.